       Case 2:20-cv-00796-GBW-CG Document 98 Filed 08/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

               Plaintiff,

v.                                                                  No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

               Defendants.

                      ORDER EXTENDING DISCOVERY DEADLINES

       THIS MATTER is before the Court upon the Motion Hearing held on August 11,

2021. IT IS HEREBY ORDERED that the deadlines set forth in the Court’s Scheduling

Order, (Doc. 25), and subsequent orders amending the Scheduling Order, (Doc. 46);

(Doc. 57), shall be modified in order to accommodate the exchange of disclosures

discussed at the Motion Hearing as follows:

               1.      Discovery to terminate by October 1, 2021;

               2.      Motions relating to discovery (including, but not limited to, motions

                       to compel and motions for protective order) to be filed with the

                       Court and served on opposing parties by October 15, 2021;

               3.      Pretrial motions, other than discovery motions, shall be filed with

                       the Court and served on the opposing party by November 1,

                       2021;1




1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.
Case 2:20-cv-00796-GBW-CG Document 98 Filed 08/11/21 Page 2 of 2




IT IS SO ORDERED.




                       THE HONORABLE CARMEN E. GARZA
                       CHIEF UNITED STATES MAGISTRATE JUDGE




                               2
